SOMERVILLE, J.
This is an action of trover brought against a sheriff for the alleged conversion of three bales of cotton. The defendant seeks to justify under a writ of attach-*90meat, issued at the instance of a landlord against the crops of his tenants in chief grown on the rented premises. The writ runs against the crops of Howze & Oreagh, who were the tenants in chief, and the cotton in controversy was raised by one Green, an imder-tenant, and by him sold to the appellees who purchased with notice of the landlord’s lien.
It is insisted that the mandate of the writ only authorized a levy upon the particular crops raised by Howze & Oreagh, and not on crops raised by under-tenants. This view was sustained by the court below, and the writ of attachment was excluded as evidence on objection of the plaintiffs.
We are of opinion that this was error. The lien, secured to landlords by statute for the payment of rent, is one created Toy la/w as an incident of the tenancy, and is not dependent on the issue and levy of the attachment.—Code, 1876, § 3467; Ellis v. Martin, 60 Ala. 394. “ The whole purpose of the statute is to create a lien in favor of landlords on crops grown on rented lands, and to provide an efficient remedy for the enforcement.” De Bardeleben v. Crosby, 53 Ala. 363. The ordinary phraseology of the writ has usually been in the form of a mandate to attach so much of the crops grown on the rented premises as may be sufficient to satisfy the debt .and costs. — Hawkins v. Gill, 6 Ala. 620. In view of these principles, the construction insisted on by appellees’ counsel seems to us too narrow and technical, especially in the light of the statutory provision which prohibits from prevailing any objection for want of form in the writ, “if the essential matters are set forth.” — Code, § 3264. There is no privity of contract between the landlord and any of the occupants of his rented land except the tenant in chief, and in a certain sense, as to the landlord, all the crops, which are charged by law with the payment of rent, may be regarded as the crops of the tenant in chief, unti.l this lien is discharged, waived or otherwise lost. “The attachment law must be liberally construed to advance the manifest intent of the law.” Code, § 3315; Ellis v. Martin, 60 Ala. 394; 'Blair v. Miller, 42 Ala. 308; Ware v. Todd, 1 Ala. 199.
Sections 3476-7 of the Code are intended merely to require the crops of the tenant in chief to be exhausted before proceeding to go against the crops of the under-tenant. They can not be construed as intended to embarrass attachment proceedings, by encouraging objections for want of form in the writ, which are not of an essential nature.
The court erred in excluding the writ of attachment from evidence, and the judgment must be reversed and the cause remanded.